Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151317                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 151317
                                                                    COA: 325681
                                                                    Iosco CC: 13-008037-FH
  DAVID GEORGE BOUDRIE SR,
           Defendant-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the March 5, 2015 order
  of the Court of Appeals is considered. We DIRECT the Iosco County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. The prosecuting attorney’s answer shall include a discussion of whether the
  preponderance of the evidence supports the trial court’s scoring of Offense Variable 3,
  MCL 777.33.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2015
           p1118
                                                                               Clerk